UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


TRYPHON PEACOCK,                      
               Plaintiff-Appellant,
                v.
JOHN WOODLOCK,
              Defendant-Appellee,                 No. 01-7350
               and
R. C. LEE; ROBERT SMITH; DONALD
R. NOBERS; DOCTOR SOBA,
                       Defendants.
                                      
           Appeal from the United States District Court
      for the Eastern District of North Carolina, at Raleigh.
               Malcolm J. Howard, District Judge.
                         (CA-01-13-5-H)

                     Submitted: October 31, 2001

                     Decided: November 21, 2001

      Before WIDENER and WILKINS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Dismissed in part and affirmed in part by unpublished per curiam
opinion.


                             COUNSEL

Tryphon Peacock, Appellant Pro Se. Buren Riley Shields, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.
2                        PEACOCK v. WOODLOCK
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

  Tryphon D. Peacock appeals the district court’s order denying his
motions for appointment of counsel and a temporary restraining order
and/or a preliminary injunction. We dismiss in part and affirm in part.

   As the district court’s order denying Peacock’s request for appoint-
ment of counsel is not a final order, it is not appealable. 28 U.S.C.
§ 1291; Miller v. Simmons, 814 F.2d 962, 967 (4th Cir. 1987). We
therefore dismiss the appeal as to that order as interlocutory. To the
extent Peacock appeals the denial of a temporary restraining order,
such denial is not ordinarily appealable. Virginia v. Tenneco, Inc., 538
F.2d 1026, 1029-30 (4th Cir. 1976). Because the case presents no
exceptional circumstances, we decline to review the denial of a tem-
porary restraining order, and dismiss the appeal as it pertains to that
order. To the extent that Peacock appeals the denial of his request for
a preliminary injunction, we have reviewed the record and the district
court’s opinion and find no abuse of discretion. Accordingly, we
affirm that part of the order on the reasoning of the district court. Pea-
cock v. Angelone, No. CA-01-13-5-H (E.D.N.C. May 11, 2001).
Finally, we deny Peacock’s motions for appointment of counsel and
for injunctive relief. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                        DISMISSED IN PART; AFFIRMED IN PART